657 S.E.2d 242 (2008)
In the Matter of Earl Antoine DAVIDSON.
No. S08Y0152.
Supreme Court of Georgia.
February 11, 2008.
Kellyn O. McGee, William P. Smith III, Atlanta, for appellant.
Giddens, Davidson & Mitchell, Earl Antoine Davidson, Atlanta, for Appellee.
PER CURIAM.
In this disciplinary matter Earl Antoine Davidson failed to file a Notice of Rejection to the Notice of Discipline, despite having acknowledged service. Therefore, Davidson is in default, has waived his rights to an evidentiary hearing, and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The admitted facts show that in January 2007 Davidson's bank notified the State Bar that items totaling $1200.00 were returned due to insufficient funds being in Davidson's trust account; the State Bar's investigation revealed that Davidson wrote checks on and made counter withdrawals from his trust account for his personal use, for the personal use of his nephew, and for the use of a limited liability company in which he shares ownership with his nephew; Davidson did not respond to the State Bar's requests for the records of the trust account showing the deposit of client funds and balance of funds held for each client; and did not submit a sworn written response to the Investigative Panel member assigned to the case, as required by Bar Rule 4-204.3. Additionally, the State Bar shows that Davidson's dues are unpaid and he has been suspended for noncompliance with Continuing Legal Education rules and regulations.
Based on these facts, the Investigative Panel found violations of Rules 1.15(I), 1.15(11), and 8.4(a)(1), of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. The maximum sanction for these violations is disbarment.
Having reviewed the record we agree that disbarment is the appropriate sanction for Davidson's conduct. It is hereby ordered that the name of Earl Antoine Davidson be removed from the rolls of persons authorized to practice law in the State of Georgia. Davidson is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarment.
All the Justices concur.